Exhibit 10.1

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



THIRD AMENDED AND RESTATED
BYLAWS
OF
CARDTRONICS, INC.
 
A Delaware Corporation
 
 


 
Effective as of:
 
January 21, 2011
 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
 

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
 
ARTICLE 1
OFFICES
1.1
REGISTERED OFFICE
1
1.2
OTHER OFFICES
1
     
ARTICLE 2
STOCKHOLDERS
2.1
PLACE OF MEETINGS
1
2.2
QUORUM; ADJOURNMENT OF MEETINGS
1
2.3
ANNUAL MEETINGS
2
2.4
SPECIAL MEETINGS
2
2.5
RECORD DATE
2
2.6
NOTICE OF STOCKHOLDER MEETINGS
3
2.7
ADVANCE NOTICE OF STOCKHOLDER NOMINEE FOR DIRECTOR AND OTHER STOCKHOLDER
PROPOSALS
3
2.8
MANNER OF GIVING NOTICE; AFFIDAVIT OF NOTICE
5
2.9
STOCK LIST
6
2.10
PROXIES
6
2.11
VOTING; ELECTIONS; INSPECTORS
7
2.12
CONDUCT OF MEETINGS
7
2.13
TREASURY STOCK
8
2.14
NO STOCKHOLDER ACTION BY WRITTEN CONSENT
8
2.15
MEETINGS BY REMOTE COMMUNICATION
8
     
ARTICLE 3
BOARD OF DIRECTORS
3.1
POWER; NUMBER; TERM OF OFFICE
8
3.2
QUORUM
9
3.3
PLACE OF MEETINGS; ORDER OF BUSINESS
9
3.4
FIRST MEETING
9
3.5
REGULAR MEETINGS
9
3.6
SPECIAL MEETINGS
9
3.7
REMOVAL
9
3.8
VACANCIES; INCREASES IN THE NUMBER OF DIRECTORS
10
3.9
COMPENSATION
10
3.10
ACTION WITHOUT A MEETING; TELEPHONE CONFERENCE MEETING
10
3.11
APPROVAL OR RATIFICATION OF ACTS OR CONTRACTS BY STOCKHOLDERS
11
     
ARTICLE 4
COMMITTEES
4.1
DESIGNATION; POWERS
11
4.2
PROCEDURE; MEETINGS; QUORUM
11
4.3
SUBSTITUTION OF MEMBERS
11
     

 
 
i

--------------------------------------------------------------------------------

 
 
ARTICLE 5
OFFICERS
5.1
NUMBER, TITLES AND TERM OF OFFICE
12
5.2
SALARIES
12
5.3
REMOVAL
12
5.4
VACANCIES
12
5.5
POWERS AND DUTIES OF THE CHIEF EXECUTIVE OFFICER
12
5.6
POWERS AND DUTIES OF THE CHAIRMAN OF THE BOARD
12
5.7
POWERS AND DUTIES OF THE PRESIDENTS
13
5.8
VICE PRESIDENTS
13
5.9
TREASURER
13
5.10
ASSISTANT TREASURERS
13
5.11
SECRETARY
13
5.12
ASSISTANT SECRETARIES
14
5.13
ACTION WITH RESPECT TO SECURITIES OF OTHER CORPORATIONS
14
     
ARTICLE 6
INDEMNIFICATION OF DIRECTORS, OFFICERS, EMPLOYEES AND AGENTS
6.1
RIGHT TO INDEMNIFICATION
14
6.2
INDEMNIFICATION OF EMPLOYEES AND AGENTS
15
6.3
RIGHT OF CLAIMANT TO BRING SUIT
15
6.4
NONEXCLUSIVITY OF RIGHTS
15
6.5
INSURANCE
15
6.6
SAVINGS CLAUSE
16
6.7
DEFINITIONS
16
     
ARTICLE 7
CAPITAL STOCK
7.1
CERTIFICATES OF STOCK
16
7.2
TRANSFER OF SHARES
17
7.3
OWNERSHIP OF SHARES
17
7.4
REGULATIONS REGARDING CERTIFICATES
17
7.5
LOST OR DESTROYED CERTIFICATES
17
     
ARTICLE 8
MISCELLANEOUS PROVISIONS
8.1
FISCAL YEAR
17
8.2
CORPORATE SEAL
17
8.3
NOTICE AND WAIVER OF NOTICE
17
8.4
RESIGNATIONS
18
8.5
FACSIMILE SIGNATURES
18
8.6
RELIANCE UPON BOOKS, REPORTS AND RECORDS
18
8.7
ELECTRONIC TRANSMISSION
18
     
ARTICLE 9
AMENDMENTS
9.1
AMENDMENT OF BYLAWS
18



 
 
ii

--------------------------------------------------------------------------------

 
 
THIRD AMENDED AND RESTATED BYLAWS
OF
CARDTRONICS, INC.
(the “Corporation”)
 
INTRODUCTION
 
The Corporation hereby amends and restates its bylaws in their entirety as
follows.
 
ARTICLE 1
OFFICES
 
1.1           Registered Office.  The registered office of the Corporation
required by the Delaware General Corporation Law to be maintained in the State
of Delaware, shall be the registered office named in the certificate of
incorporation of the Corporation, or such other office as may be designated from
time to time by the Board of Directors in the manner provided by law.  Should
the Corporation maintain a principal office within the State of Delaware such
registered office need not be identical to such principal office of the
Corporation.
 
1.2           Other Offices.  The Corporation may also have offices at such
other places both within and without the State of Delaware as the Board of
Directors may from time to time determine or the business of the Corporation may
require.
 
ARTICLE 2
STOCKHOLDERS
 
2.1           Place of Meetings.  All meetings of the stockholders shall be held
at the principal office of the Corporation, or at such other place within or
without the State of Delaware as shall be specified or fixed in the notices or
waivers of notice thereof.  In lieu of holding a meeting of stockholders at a
designated place, the Board of Directors may, in its sole discretion, determine
that any meeting of stockholders may be held solely by means of remote
communication.
 
2.2           Quorum; Adjournment of Meetings.  Unless otherwise required by law
or provided in the certificate of incorporation of the Corporation, as amended,
and including the certificate of designations, rights and preferences governing
any outstanding preferred stock of the Corporation (the “Certificate of
Incorporation”), or these bylaws, the holders of a majority of the stock issued
and outstanding and entitled to vote thereat (on an as converted basis), present
in person or represented by proxy, shall constitute a quorum at any meeting of
stockholders for the transaction of business and the act of a majority of such
stock so represented at any meeting of stockholders at which a quorum is present
shall constitute the act of the meeting of stockholders.  The stockholders
present at a duly organized meeting may continue to transact business until
adjournment, notwithstanding the withdrawal of enough stockholders to leave less
than a quorum.
 
 
 
1

--------------------------------------------------------------------------------

 
 
Notwithstanding the other provisions of the Certificate of Incorporation or
these bylaws, the chairman of the meeting or the holders of a majority of the
issued and outstanding stock, (on an as converted basis) present in person or
represented by proxy, at any meeting of stockholders, whether or not a quorum is
present, shall have the power to adjourn such meeting from time to time, without
any notice other than announcement at the meeting of the time and place of the
holding of the adjourned meeting.  If the adjournment is for more than thirty
(30) days, or if after the adjournment a new record date is fixed for the
adjourned meeting, a notice of the adjourned meeting shall be given to each
stockholder of record entitled to vote at such meeting.  At such adjourned
meeting at which a quorum shall be present or represented any business may be
transacted that might have been transacted at the meeting as originally called.
 
2.3           Annual Meetings.  An annual meeting of the stockholders, for the
election of directors to succeed those whose terms expire and for the
transaction of such other business as may properly come before the meeting,
shall be held at such place, within or without the State of Delaware, on such
date, and at such time as the Board of Directors shall fix and set forth in the
notice of the meeting, which date shall be within thirteen (13) months
subsequent to the later of the date of incorporation or the last annual meeting
of stockholders.
 
2.4           Special Meetings.  Unless otherwise provided in the Certificate of
Incorporation, special meetings of the stockholders for any purpose or purposes
may be called at any time by the Chairman of the Board (if any), by a special
committee that is duly designated by the Board, or by resolution adopted by the
affirmative vote of the majority of the Board of Directors.
 
2.5           Record Date.  Subject to any requirement contained in the
Certificate of Incorporation, for the purpose of determining stockholders
entitled to notice of or to vote at any meeting of stockholders, or any
adjournment thereof, or entitled to express consent to corporate action in
writing without a meeting, or entitled to receive payment of any dividend or
other distribution or allotment of any rights, or entitled to exercise any
rights in respect of any change, conversion or exchange of stock or for the
purpose of any other lawful action, the Board of Directors of the Corporation
may fix, in advance, a date as the record date for any such determination of
stockholders, which date shall not be more than sixty (60) days nor less than
ten (l0) days before the date of such meeting, nor more than sixty (60) days
prior to any other action.
 
If the Certificate of Incorporation does not provide for, and the Board of
Directors does not fix, a record date for any meeting of the stockholders, the
record date for determining stockholders entitled to notice of or to vote at
such meeting shall be at the close of business on the day next preceding the day
on which notice is given or, if, in accordance with Section 8.3 of these bylaws,
notice is waived, at the close of business on the day next preceding the day on
which the meeting is held.  The record date for determining stockholders for any
other purpose shall be at the close of business on the day on which the Board of
Directors adopts the resolution relating thereto.
 
A determination of stockholders of record entitled to notice of or to vote at a
meeting of stockholders shall apply to any adjournment of the meeting; provided,
however, that the Board of Directors may fix a new record date for the adjourned
meeting.
 
 
 
2

--------------------------------------------------------------------------------

 
 
2.6           Notice of Stockholder Meetings.  All notices of meetings of
stockholders shall be sent or otherwise given in accordance with Section 2.8 of
these bylaws not less than ten (10) nor more than sixty (60) days before the
date of the meeting to each stockholder entitled to vote at the meeting. The
notice shall specify the place, if any, date, hour of the meeting, the means of
remote communications, if any, by which stockholders and proxy holders may be
deemed to be present in person and vote at the meeting, and, in the case of a
special meeting, the purpose or purposes for which the meeting is called.
 
2.7     Advance Notice of Stockholder Nominee for Director and other Stockholder
Proposals.
 
(a) The matters to be considered and brought before any annual or special
meeting of stockholders of the Corporation shall be limited to matters,
including the nomination and election of directors, as shall be brought properly
before the meeting in compliance with the procedures set forth in this Section
2.7.
 
(b) For any matter to be properly brought before any meeting of stockholders,
the matter must be (i) specified in the notice of meeting given by or at the
direction of the Board of Directors, (ii) otherwise properly brought before the
meeting by or at the direction of the Board of Directors or (iii) properly
brought before the meeting in the manner specified in this Section 2.7 and (iv),
as applicable (1) by a stockholder that holds of record stock of the Corporation
entitled to vote at the meeting on the matter (including any election of a
director) or (2) by a person (a "Nominee Holder") that holds stock through a
nominee or "street name" holder of record stock and can demonstrate to the
Corporation the indirect ownership of, and Nominee Holder's entitlement to vote,
the stock on the matter.
 
In addition to any other requirements under applicable law, the Certificate of
Incorporation and these bylaws, persons nominated by stockholders for election
as directors of the Corporation and any other proposals by stockholders shall be
properly brought before an annual meeting of stockholders only if the
stockholder has given timely notice thereof in writing to the Secretary of the
Corporation and the proposal is a proper matter for stockholder action under the
Delaware General Corporation Law.  To be considered timely, notice of any matter
to be presented by a stockholder at the meeting (a "Stockholder Notice") shall
be delivered to the Secretary at the principal executive office of the
Corporation not less than one hundred and twenty (120) days prior to the first
anniversary date of the annual meeting for the preceding year; provided,
however, that if and only if the annual meeting is not scheduled to be held
within a period that commences thirty (30) days before and ends thirty (30) days
after the anniversary date (an annual meeting date outside the period being
referred to herein as an "Other Meeting Date"), the Stockholder Notice shall be
given in the manner provided herein by the later of (1) the close of business on
the date one hundred twenty (120) days prior to the Other Meeting Date or (2)
the close of business on the tenth day following the date on which the Other
Meeting Date is first publicly announced or disclosed. As used in these bylaws,
shares "beneficially owned" shall mean all shares that the person is deemed to
beneficially own pursuant to Rules 13d-3 and 13d-5 under the Securities Exchange
Act of 1934 (the "Exchange Act").
 
 
 
3

--------------------------------------------------------------------------------

 
 
(c) Any stockholder desiring to nominate any person or persons (as the case may
be) for election as a director or directors of the Corporation at a meeting of
stockholders shall deliver, as part of the Stockholder Notice, a statement in
writing setting forth (i) the name and address of the person or persons to be
nominated, (ii) the number and class of all shares of each class of stock of the
Corporation owned of record and beneficially by each nominee, as reported to the
stockholder by the nominee, (iii) the information regarding each nominee
required by paragraphs (a), (d), (e) and (f) of Item 401 of Regulation S-K
adopted by the U.S. Securities and Exchange Commission, (iv) the signed consent
by each nominee to serve as a director of the Corporation if elected, (v) the
stockholder's name and address, (vi) the number and class of all shares of each
class of stock of the Corporation owned of record and beneficially by the
stockholder; and (vii) in the case of a Nominee Holder, evidence establishing
the Nominee Holder's indirect ownership of stock and entitlement to vote the
stock for the election of directors at the annual meeting.
 
If a stockholder is entitled to vote only for a specific class or category of
directors at a meeting (annual or special), the stockholder's right to nominate
one or more individuals for election as a director at the meeting shall be
limited to that class or category of directors.
 
Notwithstanding any provision of this Section 2.7 to the contrary, in the event
that the number of directors to be elected to the Board of Directors of the
Corporation at the next annual meeting of stockholders is increased by virtue of
an increase in the size of the Board of Directors and either all of the nominees
for director at the next annual meeting of stockholders or the size of the
increased Board of Directors is not publicly announced or disclosed by the
Corporation at least one hundred twenty (120) days prior to the first
anniversary of the preceding year's annual meeting, a Stockholder Notice shall
also be considered timely hereunder, but only with respect to nominees to stand
for election at the next annual meeting as the result of any new positions
created by the increase, if it is delivered to the Secretary at the principal
executive office of the Corporation not later than the close of business on the
tenth day following the first day on which all nominees or the size of the
increased Board of Directors shall have been publicly announced or disclosed.
 
(d) Any stockholder who gives a Stockholder Notice of any matter (other than a
nomination for director) proposed to be brought before a meeting of stockholders
shall deliver, as part of the Stockholder Notice, (i) a brief description of the
business desired to be brought before the meeting and the reasons for conducting
such business at the meeting, (ii) the stockholder's name and address as they
appear on the Corporation’s books, (iii) the number and class of all shares of
each class of stock of the Corporation owned of record and beneficially by the
stockholder, (iv) any material interest of the stockholder in the matter
proposed (other than as a stockholder), if applicable, (v) in the case of a
Nominee Holder, evidence establishing the Nominee Holder's indirect ownership of
stock and entitlement to vote the stock on the matter proposed at the meeting;
and (vi) any other information that is required to be provided by the
stockholder pursuant to Regulation 14A under the Exchange Act in his capacity as
a proponent to a stockholder proposal.
 
Notwithstanding the foregoing, in order to include information with respect to a
stockholder proposal in the proxy statement and form of proxy for a
stockholders’ meeting, stockholders must provide notice as required by the
regulations promulgated under the Exchange Act.  Notwithstanding anything in
these bylaws to the contrary, no business shall be conducted at any meeting
except in accordance with the procedures set forth in this Article 2.
 
 
 
4

--------------------------------------------------------------------------------

 
 
(e) Except as provided in the final paragraph and sentence of Section 2.7(c)
above, no matter shall be properly brought before a special meeting of
stockholders unless the matter is brought before the meeting pursuant to the
Corporation's notice of the meeting. In the event the Corporation calls for a
special meeting of stockholders for the purpose of electing one or more
directors to the Board of Directors, any stockholder entitled to vote for the
election of director(s) at the meeting may nominate a person or persons (as the
case may be) for election to that position(s) as are specified in the
Corporation's notice of the meeting, but only if the Stockholder Notice required
by Sections 2.7(b), (c) and (d) hereof is delivered to the Secretary at the
principal executive office of the Corporation not later than the close of
business on the tenth day following the first day on which the date of the
special meeting and either the names of all nominees proposed by the Board of
Directors to be elected at the meeting or the number of directors to be elected
shall have been publicly announced or disclosed.
 
(f) For purpose of this Section 2.7, a matter shall be deemed to have been
"publicly announced or disclosed" if the matter is disclosed in a press release
reported by the Dow Jones News Service, the Associated Press or a comparable
national news service or in a document publicly filed by the Corporation with
the U.S. Securities and Exchange Commission.
 
(g) In no event shall the adjournment of an annual meeting or a special meeting,
or any announcement thereof, commence a new period for the giving of notice as
provided in this Section 2.7. This Section 2.7 shall not apply to any nomination
of a director in an election in which only the holders of one or more series of
preferred stock of the Corporation issued pursuant to Article IV of the
Certificate of Incorporation are entitled to vote (unless otherwise provided in
the terms of the preferred stock).
 
(h) The chairman of any meeting of stockholders, in addition to making any other
determinations that may be appropriate to the conduct of the meeting, shall have
the power and duty to determine whether notice of nominees and other matters
proposed to be brought before a meeting has been duly given in the manner
provided in this Section 2.7 and, if not so given, shall direct and declare at
the meeting that nominees and other matters shall not be considered.
 
2.8           Manner of Giving Notice; Affidavit of Notice.  If mailed, notice
to stockholders shall be deemed given when deposited in the United States mail,
postage prepaid, directed to the stockholder at his address as it appears on the
records of the Corporation.  Without limiting the manner by which notice may
otherwise be given effectively to stockholders, any notice to stockholders may
be given by electronic transmission in the manner provided in Sections 222 and
232 of the Delaware General Corporation Law.  An affidavit of the secretary or
an assistant secretary, proxy solicitor hired by the Corporation or of the
transfer agent of the Corporation that the notice has been given shall, in the
absence of fraud, be prima facie evidence of the facts stated therein.
 
 
 
5

--------------------------------------------------------------------------------

 


The Board of Directors may cancel, reschedule or postpone any previously
scheduled annual or special meeting.
 
2.9           Stock List.  A complete list of stockholders entitled to vote at
any meeting of stockholders, arranged in alphabetical order for each class of
stock and showing the address of each such stockholder and the number of shares
registered in the name of such stockholder, shall be open to the examination of
any stockholder, for any purpose germane to the meeting, during ordinary
business hours, for a period of at least ten (10) days prior to the meeting, (i)
on a reasonably accessible electronic network, provided that the information
required to gain access to such list is furnished with the notice of the meeting
or (ii) during ordinary business hours, at the principal place of business of
the Corporation.
 
If the Corporation determines to make the list available on an electronic
network, the Corporation may take reasonable steps to ensure that such
information is available only to stockholders. If the meeting is to be held at a
place, then the list shall be produced and kept at the time and place of the
meeting during the whole time and may be inspected by any stockholder who is
present at that meeting. If the meeting is to be held solely by means of remote
communication, then the list also shall be open to the examination of any
stockholder during the whole time of that meeting on a reasonably accessible
electronic network, and the information required to access the list shall be
provided with the notice of that meeting. Nothing contained in this Section 2.9
shall require the Corporation to include electronic mail addresses or other
electronic contact information on that list.  The stock list shall also be
produced and kept at the time and place of the meeting during the whole time
thereof, and may be inspected by any stockholder who is present.
 
2.10           Proxies.  Each stockholder entitled to vote at a meeting of
stockholders or to express consent or dissent to a corporate action in writing
without a meeting may authorize another person or persons to act for him by
proxy.  Proxies for use at any meeting of stockholders shall be filed with the
Secretary, or such other officer as the Board of Directors may from time to time
determine by resolution, before or at the time of the meeting.  All proxies
shall be received and taken charge of and all ballots shall be received and
canvassed by the secretary of the meeting who shall decide all questions
touching upon the qualification of voters, the validity of the proxies, and the
acceptance or rejection of votes, unless an inspector or inspectors shall have
been appointed by the chairman of the meeting, in which event such inspector or
inspectors shall decide all such questions.
 
No proxy shall be valid after three (3) years from its date, unless the proxy
provides for a longer period.  Each proxy shall be revocable unless expressly
provided therein to be irrevocable and coupled with an interest sufficient in
law to support an irrevocable power.
 
Should a proxy designate two or more persons to act as proxies, unless such
instrument shall provide the contrary, a majority of such persons present at any
meeting at which their powers thereunder are to be exercised shall have and may
exercise all the powers of voting or giving consents thereby conferred, or if
only one be present, then such powers may be exercised by that one; or, if an
even number attend and a majority do not agree on any particular issue, each
proxy so attending shall be entitled to exercise such powers in respect of the
same portion of the shares as he is of the proxies representing such shares.
 
 
 
6

--------------------------------------------------------------------------------

 
 
2.11           Voting; Elections; Inspectors.  Unless otherwise required by law
or provided in the Certificate of Incorporation, each stockholder shall have one
vote for each share of stock entitled to vote that is registered in his name on
the record date for the meeting.  Shares registered in the name of another
corporation, domestic or foreign, may be voted by such officer, agent or proxy
as the bylaw (or comparable instrument) of such corporation may prescribe, or in
the absence of such provision, as the Board of Directors (or comparable body) of
such corporation may determine.  Shares registered in the name of a deceased
person may be voted by his executor or administrator, either in person or by
proxy.
 
All voting, except as required by the Certificate of Incorporation or where
otherwise required by law, may be by a voice vote; provided, however, that upon
demand therefor by stockholders holding a majority of the issued and outstanding
stock (on an as converted basis) present in person or by proxy at any meeting a
stock vote shall be taken.  Every stock vote shall be taken by written ballots,
each of which shall state the name of the stockholder or proxy voting and such
other information as may be required under the procedure established for the
meeting.  All elections of directors shall be by ballot, unless otherwise
provided in the Certificate of Incorporation.
 
At any meeting at which a vote is taken by ballots, the chairman of the meeting
may appoint one or more inspectors, each of whom shall subscribe an oath or
affirmation to execute faithfully the duties of inspector at such meeting with
strict impartiality and according to the best of his ability.  Such inspector
shall receive the ballots, count the votes and make and sign a certificate of
the result thereof.  The chairman of the meeting may appoint any person to serve
as inspector, except no candidate for the office of director shall be appointed
as an inspector.
 
Unless otherwise provided in the Certificate of Incorporation, cumulative voting
for the election of directors shall be prohibited.
 
2.12           Conduct of Meetings.  The meetings of the stockholders shall be
presided over by the Chairman of the Board (if any), or if he is not present, by
the Chief Executive Officer, or if neither the Chairman of the Board (if any),
nor Chief Executive Officer is present, by a chairman elected at the
meeting.  The Secretary of the Corporation, if present, shall act as secretary
of such meetings, or if he is not present, an Assistant Secretary shall so act;
if neither the Secretary nor an Assistant Secretary is present, then a secretary
shall be appointed by the chairman of the meeting.  The chairman of any meeting
of stockholders shall determine the order of business and the procedure at the
meeting, including such regulation of the manner of voting and the conduct of
discussion as seem to him in order.  Unless the chairman of the meeting of
stockholders shall otherwise determine, the order of business shall be as
follows:
 
 
(a)
Calling of meeting to order.

 
(b)
Election of a chairman and the appointment of a secretary if necessary.

 
(c)
Presentation of proof of the due calling of the meeting.

 
(d)
Presentation and examination of proxies and determination of a quorum.

 
(e)
Reading and settlement of the minutes of the previous meeting.

 
(f)
Reports of officers and committees.

 
(g)
The election of directors if an annual meeting, or a meeting called for that
purpose.

 
(h)
Unfinished business.

 
(i)
New business.

 
(j)
Adjournment.

 
 
 
7

--------------------------------------------------------------------------------

 
 
2.13           Treasury Stock.  The Corporation shall not vote, directly or
indirectly, shares of stock owned by it and such shares shall not be counted for
quorum purposes.
 
2.14           No Stockholder Action by Written Consent.
 
The stockholders of the Corporation may not take action by written consent
without a meeting.
 
2.15           Meetings by Remote Communication.
 
If authorized by the Board of Directors, and subject to any guidelines and
procedures that the Board of Directors may adopt, stockholders and proxy holders
not physically present at a meeting of stockholders may, by means of remote
communication, participate in the meeting and be deemed present in person and
vote at the meeting, whether the meeting is to be held in a designated place or
solely by means of remote communication, provided that (i) the Corporation
implements reasonable measures to verify that each person deemed present and
permitted to vote at the meeting by means of remote communication is a
stockholder or proxy holder; (ii) the Corporation implements reasonable measures
to provide stockholders and proxy holders a reasonable opportunity to
participate in the meeting and to vote on matters submitted to the stockholders,
including the opportunity to read or hear the proceedings in the meeting
substantially concurrently with such proceedings; and (iii) if the stockholder
or proxy holder votes or takes other action at the meeting by means of remote
communication, a record of the vote or other action is maintained by the
Corporation.
 
ARTICLE 3
BOARD OF DIRECTORS
 
3.1           Power; Number; Term of Office.  The business and affairs of the
Corporation shall be managed by or under the direction of the Board of
Directors, and subject to the restrictions imposed by law or the Certificate of
Incorporation, they may exercise all the powers of the Corporation.
 
The number of directors that shall constitute the whole Board of Directors,
shall be determined from time to time by resolution of the Board of Directors
(provided that no decrease in the number of directors that would have the effect
of shortening the term of an incumbent director may be made by the Board of
Directors).  The directors shall be divided into three classes, as nearly equal
in number as possible.  One class of directors (which shall be designated
Class I) shall be initially elected for a term expiring at the annual meeting of
stockholders to be held in 2011, another class (which shall be designated
Class II) shall be initially elected for a term expiring at the annual meeting
of stockholders to be held in 2012, and another class (which shall be designated
Class III) shall be initially elected for a term expiring at the annual meeting
of stockholders to be held in 2013.  Members of each class shall hold office
until their successors are elected and qualified.  At each succeeding annual
meeting of the stockholders of the Corporation, the successor or successors of
the class of directors whose term expires at that meeting shall be elected by a
plurality vote of all votes cast of each class or series of stock entitled to
vote in the election of directors, if any such class or series is entitled to
vote separately as a class, at such meeting to hold office for a term expiring
at the annual meeting of stockholders held in the third year following the year
of their election.
 
 
 
8

--------------------------------------------------------------------------------

 


Unless otherwise provided in the Certificate of Incorporation, directors need
not be stockholders nor residents of the State of Delaware.
 
3.2           Quorum.  Unless otherwise provided in the Certificate of
Incorporation, a majority of the total number of directors shall constitute a
quorum for the transaction of business of the Board of Directors and the vote of
a majority of the directors present at a meeting at which a quorum is present
shall be the act of the Board of Directors.
 
3.3           Place of Meetings; Order of Business.  The directors may hold
their meetings and may have an office and keep the books of the Corporation,
except as otherwise provided by law, in such place or places, within or without
the State of Delaware, as the Board of Directors may from time to time determine
by resolution.  At all meetings of the Board of Directors business shall be
transacted in such order as shall from time to time be determined by the
Chairman of the Board (if any), or in his absence by the President, or by
resolution of the Board of Directors.
 
3.4           First Meeting.  Each newly elected Board of Directors may hold its
first meeting for the purpose of organization and the transaction of business,
if a quorum is present, immediately after and at the same place as the annual
meeting of the stockholders.  Notice of such meeting shall not be required.  At
the first meeting of the Board of Directors in each year at which a quorum shall
be present, held next after the annual meeting of stockholders, the Board of
Directors shall proceed to the election of the officers of the Corporation.
 
3.5           Regular Meetings.  Regular meetings of the Board of Directors
shall be held at such times and places as shall be designated from time to time
by resolution of the Board of Directors, but, in any event, not less than four
times per year and at least once in each fiscal quarter.  Notice of such regular
meetings shall not be required.
 
3.6           Special Meetings.  Special meetings of the Board of Directors may
be called by the Chairman of the Board (if any), the Chief Executive Officer or,
on the written request of the majority of the directors in office, by the
Secretary, in each case on at least forty-eight (48) hours personal, written,
telegraphic, cable or wireless notice to each director.  Such notice, or any
waiver thereof pursuant to Section 8.3 hereof, need not state the purpose or
purposes of such meeting, except as may otherwise be required by law or provided
for in the Certificate of Incorporation or these bylaws.
 
3.7           Removal.  Any director or the entire Board of Directors may be
removed, with or without cause, by the holders of a majority of the shares then
entitled to vote at an election of directors; provided that, unless the
Certificate of Incorporation otherwise provides, if the Board of Directors is
classified, then the stockholders may effect such removal only for cause; and
provided further that, if the Certificate of Incorporation expressly grants to
stockholders the right to cumulate votes for the election of directors and if
less than the entire board is to be removed, no director may be removed without
cause if the votes cast against his removal would be sufficient to elect him if
then cumulatively voted at an election of the entire Board of Directors, or, if
there be classes of directors, at an election of the class of directors of which
such director is a part.
 
 
 
9

--------------------------------------------------------------------------------

 
 
Notwithstanding anything in this Section 3.7 or otherwise to the contrary, to
the extent the Certificate of Incorporation provides for the election of
directors of the Corporation by a specific class or series of capital stock to
the exclusion of another class or series of capital stock of the Corporation,
unless the Certificate of Incorporation explicitly provides otherwise, only the
holders of a majority of such specific class or series entitled to elect such
directors may effect a removal of such directors by a vote therefor.
 
3.8           Vacancies; Increases in the Number of Directors.  Unless otherwise
provided in the Certificate of Incorporation, vacancies and newly created
directorships resulting from any increase in the authorized number of directors
may be filled only by a majority of the directors then in office, although less
than a quorum, or a sole remaining director; and any director so chosen shall
hold office until the next annual election and until his successor shall be duly
elected and shall qualify, unless sooner displaced.
 
If the directors of the Corporation are divided into classes, any directors
elected to fill vacancies or newly created directorships shall hold office until
the next election of the class for which such directors shall have been chosen,
and until their successors shall be duly elected and shall qualify.
 
3.9           Compensation.  Unless otherwise restricted by the Certificate of
Incorporation, the Compensation Committee of the Board of Directors shall have
the authority to fix the compensation of directors.
 
3.10           Action Without a Meeting; Telephone Conference Meeting.  Unless
otherwise restricted by the Certificate of Incorporation, any action required or
permitted to be taken at any meeting of the Board of Directors, or any committee
designated by the Board of Directors, may be taken without a meeting if all
members of the Board of Directors or committee, as the case may be consent
thereto in writing, and the writing or writings are filed with the minutes of
proceedings of the Board of Directors or committee.  Such consent shall have the
same force and effect as a unanimous vote at a meeting, and may be stated as
such in any document or instrument filed with the Secretary of State of
Delaware.
 
Unless otherwise restricted by the Certificate of Incorporation, subject to the
requirement for notice of meetings, members of the Board of Directors, or
members of any committee designated by the Board of Directors, may participate
in a meeting of such Board of Directors or committee, as the case may be, by
means of a conference telephone or similar communications equipment by means of
which all persons participating in the meeting can hear each other, and
participation in such a meeting shall constitute presence in person at such
meeting, except where a person participates in the meeting for the express
purpose of objecting to the transaction of any business on the ground that the
meeting is not lawfully called or convened.
 
 
 
10

--------------------------------------------------------------------------------

 
 
3.11           Approval or Ratification of Acts or Contracts by
Stockholders.  The Board of Directors in its discretion may submit any act or
contract for approval or ratification at any annual meeting of the stockholders,
or at any special meeting of the stockholders called for the purpose of
considering any such act or contract, and any act or contract that shall be
approved or be ratified by the vote of the stockholders holding a majority of
the issued and outstanding shares of stock of the Corporation entitled to vote
and present in person or by proxy at such meeting (provided that a quorum is
present), shall be as valid and as binding upon the Corporation and upon all the
stockholders as if it has been approved or ratified by every stockholder of the
Corporation.
 
ARTICLE 4
COMMITTEES
 
4.1           Designation; Powers.  The Board of Directors may, by resolution
passed by a majority of the whole board, designate one or more committees,
including, if they shall so determine, an executive committee, each such
committee to consist of one or more of the directors of the Corporation.  The
Board of Directors shall elect the chairman of each such committee.  Any such
designated committee shall have and may exercise such of the powers and
authority of the Board of Directors in the management of the business and
affairs of the Corporation as may be provided in such resolution, except that no
such committee shall have the power or authority of the Board of Directors in
reference to adopting an agreement of merger or consolidation, recommending to
the stockholders the sale, lease or exchange of all or substantially all of the
Corporation’s property and assets, recommending to the stockholders a
dissolution of the Corporation or a revocation of a dissolution of the
Corporation, or amending, altering or repealing the bylaws or adopting new
bylaws for the Corporation and, unless such resolution or the Certificate of
Incorporation expressly so provides, no such committee shall have the power or
authority to declare a dividend or to authorize the issuance of stock.  Any such
designated committee may authorize the seal of the Corporation to be affixed to
all papers that may require it.  In addition to the above such committee or
committees shall have such other powers and limitations of authority as may be
determined from time to time by resolution adopted by the Board of Directors.
 
4.2           Procedure; Meetings; Quorum.  Any committee designated pursuant to
Section 4.1 shall keep regular minutes of its proceedings and report the same to
the Board of Directors when requested, shall fix its own rules or procedures,
and shall meet at such times and at such place or places as may be provided by
such rules, or by resolution of such committee or resolution of the Board of
Directors.  At every meeting of any such committee, the presence of a majority
of all the members thereof shall constitute a quorum and the affirmative vote of
a majority of the members present shall be necessary for the adoption by it of
any resolution.
 
4.3           Substitution of Members.  The Board of Directors may designate one
or more directors as alternate members of any committee, who may replace any
absent or disqualified member at any meeting of such committee.  In the absence
or disqualification of a member of a committee, the member or members present at
any meeting and not disqualified from voting, whether or not constituting a
quorum, may unanimously appoint another member of the Board of Directors to act
at the meeting in the place of the absent or disqualified member.
 
 
 
11

--------------------------------------------------------------------------------

 
 
ARTICLE 5
OFFICERS
 
5.1           Number, Titles and Term of Office.  The officers of the
Corporation shall be a Chief Executive Officer, one or more Presidents, one or
more Vice Presidents (any one or more of whom may be designated Executive Vice
President or Senior Vice President), a Treasurer, a Secretary and, if the Board
of Directors so elects, a Chairman of the Board and such other officers as the
Board of Directors may from time to time elect or appoint.  Each officer shall
hold office until his successor shall be duly elected and shall qualify or until
his death or until he shall resign or shall have been removed in the manner
hereinafter provided.  Any number of offices may be held by the same person,
unless the Certificate of Incorporation provides otherwise.  Except for the
Chairman of the Board, if any, no officer need be a director.
 
5.2           Salaries.  The salaries or other compensation of the officers and
agents of the Corporation shall be fixed from time to time by the Compensation
Committee of the Board of Directors.
 
5.3           Removal.  Any officer or agent elected or appointed by the Board
of Directors may be removed, either with or without cause, by the vote of a
majority of the whole Board of Directors at a special meeting called for the
purpose, or at any regular meeting of the Board of Directors, provided the
notice for such meeting shall specify that the matter of any such proposed
removal will be considered at the meeting but such removal shall be without
prejudice to the contract rights, if any, of the person so removed.  Election or
appointment of an officer or agent shall not of itself create contract rights.
 
5.4           Vacancies.  Any vacancy occurring in any office of the Corporation
may be filled by the Board of Directors.
 
5.5           Powers and Duties of the Chief Executive Officer.  Subject to the
control of the Board of Directors and the executive committee (if any), the
Chief Executive Officer shall have general executive charge, management and
control of the properties, business and operations of the Corporation with all
such powers as may be reasonably incident to such responsibilities; he may agree
upon and execute all leases, contracts, evidences of indebtedness and other
obligations in the name of the Corporation and may sign all certificates for
shares of capital stock of the Corporation; and shall have such other powers and
duties as designated in accordance with these bylaws and as from time to time
may be assigned to him by the Board of Directors.  Further, unless the Board of
Directors otherwise determines, he shall, in the absence of the Chairman of the
Board or if there be no Chairman of the Board, preside at all meetings of the
stockholders and (should he be a director) of the Board of Directors.
 
5.6           Powers and Duties of the Chairman of the Board.  If elected, the
Chairman of the Board shall preside at all meetings of the stockholders and of
the Board of Directors; and he shall have such other powers and duties as
designated in these bylaws and as from time to time may be assigned to him by
the Board of Directors.  The Chairman of the Board may be referred to as the
“Chairman” in minutes and resolutions of the Corporation, and the Chairman of
the Board may sign instruments binding the Corporation using the title of
“Chairman.”
 
 
 
12

--------------------------------------------------------------------------------

 
 
5.7           Powers and Duties of the Presidents.  In the absence of the Chief
Executive Officer, or in the event of his inability or refusal to act, a
President designated by the Board of Directors shall perform the duties of the
Chief Executive Officer, and when so acting shall have all the powers of and be
subject to all the restrictions upon the Chief Executive Officer.  In the
absence of a designation by the Board of Directors of a President to perform the
duties of the Chief Executive Officer, or in the event of his absence or
inability or refusal to act, the President who is present and who is senior in
terms of time as a President of the Corporation shall so act.  The Presidents
shall perform such other duties and have such other powers as the Board of
Directors may from time to time prescribe.
 
5.8           Vice Presidents.  The Vice Presidents shall perform such duties as
expressly assigned to them by the Chief Executive Officer, any President, or by
a more senior vice president, as well as such other duties as the Board of
Directors may from time to time prescribe.  Ranking of vice presidents shall be
in the following sequence (higher to lower):  Executive Vice President, Senior
Vice President, and Vice President.
 
5.9           Treasurer.  The Treasurer shall have responsibility for the
custody and control of all the funds and securities of the Corporation, and he
shall have such other powers and duties as designated in these bylaws and as
from time to time may be assigned to him by the Board of Directors.  He shall
perform all acts incident to the position of Treasurer, subject to the control
of the chief executive officer and the Board of Directors; and he shall, if
required by the Board of Directors, give such bond for the faithful discharge of
his duties in such form as the Board of Directors may require.
 
5.10           Assistant Treasurers.  Each Assistant Treasurer shall have the
usual powers and duties pertaining to his office, together with such other
powers and duties as designated in these bylaws and as from time to time may be
assigned to him by the chief executive officer or the Board of Directors.  The
Assistant Treasurers shall exercise the powers of the Treasurer during that
officer’s absence or inability or refusal to act.
 
5.11           Secretary.  The Secretary shall keep the minutes of all meetings
of the Board of Directors, committees of directors and the stockholders, in
books provided for that purpose; he shall attend to the giving and serving of
all notices; he may in the name of the Corporation affix the seal of the
Corporation to all contracts of the Corporation and attest the affixation of the
seal of the Corporation thereto; he may sign with the other appointed officers
all certificates for shares of capital stock of the Corporation; he shall have
charge of the certificate books, transfer books and stock ledgers, and such
other books and papers as the Board of Directors may direct, all of which shall
at all reasonable times be open to inspection of any director upon application
at the office of the Corporation during business hours; he shall have such other
powers and duties as designated in these bylaws and as from time to time may be
assigned to him by the Board of Directors; and he shall in general perform all
acts incident to the office of Secretary, subject to the control of the chief
executive officer and the Board of Directors.
 
 
 
13

--------------------------------------------------------------------------------

 
 
5.12           Assistant Secretaries.  Each Assistant Secretary shall have the
usual powers and duties pertaining to his office, together with such other
powers and duties as designated in these bylaws and as from time to time may be
assigned to him by the chief executive officer or the Board of Directors.  The
Assistant Secretaries shall exercise the powers of the Secretary during that
officer’s absence or inability or refusal to act.
 
5.13           Action with Respect to Securities of Other Corporations.  Unless
otherwise directed by the Board of Directors, the Chief Executive Officer of the
Corporation shall have the power to vote and otherwise act on behalf of the
Corporation, in person or by proxy, at any meeting of security holders of, or
with respect to any action of security holders of, any other entity in which
this Corporation may hold securities, and otherwise to exercise any and all
rights and powers which this Corporation may possess by reason of its ownership
of such securities, in each case with respect to any vote, action or exercise of
rights or powers with respect to any matter which would have been within the
authority of the Chief Executive Officer had such vote, action or exercise of
rights or powers been taken with respect to the Corporation.  For purposes of
this Section, the term “security” includes any partnership interest, membership
interest, units, or other security owned by the Corporation in an entity, and
the term “security holder” includes partner, member, unit holder, and
shareholder in an entity.
 
ARTICLE 6
INDEMNIFICATION OF DIRECTORS, OFFICERS, EMPLOYEES AND AGENTS
 
6.1           Right to Indemnification.  Each person who was or is made a party
or is threatened to be made a party to or is involved in any action, suit or
proceeding, whether civil, criminal, administrative or investigative
(hereinafter a “proceeding”), by reason of the fact that he or she or a person
of whom he or she is the legal representative, is or was or has agreed to become
a director or officer of the Corporation or is or was serving or has agreed to
serve at the request of the Corporation as a director or officer of another
corporation or of a partnership, joint venture, trust or other enterprise,
including service with respect to employee benefit plans, whether the basis of
such proceeding is alleged action in an official capacity as a director or
officer while serving or having agreed to serve as a director or officer, shall
be indemnified and held harmless by the Corporation to the fullest extent
authorized by the Delaware General Corporation Law, as the same exists or may
hereafter be amended, (but, in the case of any such amendment, only to the
extent that such amendment permits the Corporation to provide broader
indemnification rights than said law permitted the Corporation to provide prior
to such amendment) against all expense, liability and loss (including without
limitation, attorneys’ fees, judgments, fines, ERISA excise taxes or penalties
and amounts paid or to be paid in settlement) reasonably incurred or suffered by
such person in connection therewith and such indemnification shall continue as
to a person who has ceased to serve in the capacity that initially entitled such
person to indemnity hereunder and shall inure to the benefit of his or her
heirs, executors and administrators; provided, however, that the Corporation
shall indemnify any such person seeking indemnification in connection with a
proceeding (or part thereof) initiated by such person only if such proceeding
(or part thereof) was authorized by the Board of Directors of the
Corporation.  The right to indemnification conferred in this Section 6.1 shall
be a contract right and shall include the right to be paid by the Corporation
the expenses incurred in defending any such proceeding in advance of its final
disposition; provided, however, that, if the Delaware General Corporation Law
requires the payment of such expenses incurred by a current, former or proposed
director or officer in his or her capacity as a director or officer or proposed
director or officer (and not in any other capacity in which service was or is or
has been agreed to be rendered by such person while a director or officer,
including, without limitation, service to an employee benefit plan) in advance
of the final disposition of a proceeding, such payments shall be made only upon
delivery to the Corporation of an undertaking, by or on behalf of such
indemnified person, to repay all amounts so advanced if it shall ultimately be
determined that such indemnified person is not entitled to be indemnified under
this Section or otherwise.
 
 
 
14

--------------------------------------------------------------------------------

 
 
6.2           Indemnification of Employees and Agents.  The Corporation may, by
action of its Board of Directors, provide indemnification to employees and
agents of the Corporation, individually or as a group, with the same scope and
effect as the indemnification of directors and officers provided for in this
Article.
 
6.3           Right of Claimant to Bring Suit.  If a written claim received by
the Corporation from or on behalf of an indemnified party under this Article VI
is not paid in full by the Corporation within ninety days after such receipt,
the claimant may at any time thereafter bring suit against the Corporation to
recover the unpaid amount of the claim and, if successful in whole or in part,
the claimant shall be entitled to be paid also the expense of prosecuting such
claim.  It shall be a defense to any such action (other than an action brought
to enforce a claim for expenses incurred in defending any proceeding in advance
of its final disposition where the required undertaking, if any is required, has
been tendered to the Corporation) that the claimant has not met the standards of
conduct that make it permissible under the Delaware General Corporation Law for
the Corporation to indemnify the claimant for the amount claimed, but the burden
of proving such defense shall be on the Corporation.  Neither the failure of the
Corporation (including its Board of Directors, independent legal counsel, or its
stockholders) to have made a determination prior to the commencement of such
action that indemnification of the claimant is proper in the circumstances
because he or she has met the applicable standard of conduct set forth in the
Delaware General Corporation Law, nor an actual determination by the Corporation
(including its Board of Directors, independent legal counsel, or its
stockholders) that the claimant has not met such applicable standard of conduct,
shall be a defense to the action or create a presumption that the claimant has
not met the applicable standard of conduct.
 
6.4           Nonexclusivity of Rights.  The right to indemnification and the
advancement and payment of expenses conferred in this Article VI shall not be
exclusive of any other right that any person may have or hereafter acquire under
any law (common or statutory), provision of the Certificate of Incorporation of
the Corporation, bylaw, agreement, vote of stockholders or disinterested
directors or otherwise.
 
6.5           Insurance.  The Corporation may maintain insurance, at its
expense, to protect itself and any person who is or was serving as a director,
officer, employee or agent of the Corporation or is or was serving at the
request of the Corporation as a director, officer, employee or agent of another
corporation, partnership, joint venture, trust or other enterprise against any
expense, liability or loss, whether or not the Corporation would have the power
to indemnify such person against such expense, liability or loss under the
Delaware General Corporation Law.
 
 
 
15

--------------------------------------------------------------------------------

 
 
6.6           Savings Clause.  If this Article VI or any portion hereof shall be
invalidated on any ground by any court of competent jurisdiction, then the
Corporation shall nevertheless indemnify and hold harmless each director and
officer of the Corporation, as to costs, charges and expenses (including
attorneys’ fees), judgments, fines, and amounts paid in settlement with respect
to any action, suit or proceeding, whether civil, criminal, administrative or
investigative to the full extent permitted by any applicable portion of this
Article VI that shall not have been invalidated and to the fullest extent
permitted by applicable law.
 
6.7           Definitions.  For purposes of this Article, reference to the
“Corporation” shall include, in addition to the Corporation, any constituent
corporation (including any constituent of a constituent) absorbed in a
consolidation or merger prior to (or, in the case of an entity specifically
designated in a resolution of the Board of Directors, after) the adoption hereof
and which, if its separate existence had continued, would have had the power and
authority to indemnify its directors, officers and employees or agents, so that
any person who is or was a director, officer, employee or agent of such
constituent corporation, or is or was serving at the request of such constituent
corporation as a director, officer, employee or agent of another corporation,
partnership, joint venture, trust or other enterprise, shall stand in the same
position under the provisions of this Article with respect to the resulting or
surviving corporation as he would have with respect to such constituent
corporation if its separate existence had continued.
 
ARTICLE 7
CAPITAL STOCK
 
7.1           Certificates of Stock. The certificates for shares of the capital
stock of the Corporation may be certificated or uncertificated, as provided
under the Delaware General Corporation Law.  Each stockholder, upon written
request to the transfer agent or registrar of the Corporation, shall be entitled
to have a certificate of the capital stock of the Corporation in the form as may
be from time to time be prescribed by the Board of Directors.  The certificate
shall be issued, under the seal of the Corporation or a facsimile thereof if the
Board of Directors shall have provided for such seal, and signed by the Chairman
of the Board (if any), Chief Executive Officer, President or a Vice President
and the Secretary or an Assistant Secretary or the Treasurer or an Assistant
Treasurer certifying the number of shares (and, if the stock of the Corporation
shall be divided into classes or series, the class and series of such shares)
owned by such stockholder in the Corporation; provided, however, that any of or
all the signatures on the certificate may be facsimile.  The stock record books
and the blank stock certificate books shall be kept by the Secretary, or at the
office of such transfer agent or transfer agents as the Board of Directors may
from time to time by resolution determine.  In case any officer, transfer agent
or registrar who shall have signed or whose facsimile signature or signatures
shall have been placed upon any such certificate or certificates shall have
ceased to be such officer, transfer agent or registrar before such certificate
is issued by the Corporation, such certificate may nevertheless be issued by the
Corporation with the same effect as if such person were such officer, transfer
agent or registrar at the date of issue.  The stock certificates shall be
consecutively numbered and shall be entered in the books of the Corporation as
they are issued and shall exhibit the holder’s name and number of shares.
 
 
 
16

--------------------------------------------------------------------------------

 
 
7.2           Transfer of Shares.  The shares of stock of the Corporation shall
be transferable only on the books of the Corporation by the holders thereof in
person or by their duly authorized attorneys or legal representatives upon
surrender and cancellation of certificates, or evidence of the issuance of
uncertificated shares, for a like number of shares.  Upon surrender to the
Corporation or a transfer agent of the Corporation of a certificate or evidence
of the issuance of uncertificated shares for shares duly endorsed or accompanied
by proper evidence of succession, assignment or authority to transfer, it shall
be the duty of the Corporation to issue a new certificate or evidence of
issuance of uncertificated shares to the person entitled thereto, cancel the old
certificate or evidence of issuance of uncertificated shares and record the
transaction upon its books.
 
7.3           Ownership of Shares.  The Corporation shall be entitled to treat
the holder of record of any share or shares of capital stock of the Corporation
as the holder in fact thereof and, accordingly, shall not be bound to recognize
any equitable or other claim to or interest in such share or shares on the part
of any other person, whether or not it shall have express or other notice
thereof, except as otherwise provided by the laws of the State of Delaware.
 
7.4           Regulations Regarding Certificates.  The Board of Directors shall
have the power and authority to make all such rules and regulations as they may
deem expedient concerning the issue, transfer and registration or the
replacement of certificates or evidence of issuance of uncertificated shares for
shares of capital stock of the Corporation.
 
7.5           Lost or Destroyed Certificates.  The Board of Directors may
determine the conditions upon which a new certificate or evidence of issuance of
uncertificated shares of stock may be issued in place of a certificate which is
alleged to have been lost, stolen or destroyed; and may, in their discretion,
require the owner of such certificate or his legal representative to give bond,
with sufficient surety, to indemnify the Corporation and each transfer agent and
registrar against any and all losses or claims which may arise by reason of the
issue of a new certificate in the place of the one so lost, stolen or destroyed.
 
ARTICLE 8
MISCELLANEOUS PROVISIONS
 
8.1           Fiscal Year.  The fiscal year of the Corporation shall be such as
established from time to time by the Board of Directors.
 
8.2           Corporate Seal.  The Board of Directors may provide a suitable
seal, containing the name of the Corporation.  The Secretary shall have charge
of the seal (if any).  If and when so directed by the Board of Directors or a
committee thereof, duplicates of the seal may be kept and used by the Treasurer
or by the Assistant Secretary or Assistant Treasurer.
 
8.3           Notice and Waiver of Notice.  Whenever any notice is required to
be given by law, the Certificate of Incorporation or under the provisions of
these bylaws, said notice shall be deemed to be sufficient if given (i) by
telegraphic, cable, e-mail, or wireless transmission or (ii) by deposit of the
same in a post office box in a sealed prepaid wrapper addressed to the person
entitled thereto at his post office address, as it appears on the records of the
Corporation, and such notice shall be deemed to have been given on the day of
such transmission or mailing, as the case may be.
 
 
 
17

--------------------------------------------------------------------------------

 
 
Whenever notice is required to be given by law, the Certificate of Incorporation
or under any of the provisions of these bylaws, a written waiver thereof, signed
by the person entitled to notice, whether before or after the time stated
therein, shall be deemed equivalent to notice.  Attendance of a person at a
meeting shall constitute a waiver of notice of such meeting, except when the
person attends a meeting for the express purpose of objecting, at the beginning
of the meeting, to the transaction of any business because the meeting is not
lawfully called or convened.  Neither the business to be transacted at, nor the
purpose of, any regular or special meeting of the stockholders, directors, or
members of a committee of directors need be specified in any written waiver of
notice unless so required by the Certificate of Incorporation or the bylaws.
 
8.4           Resignations.  Any director, member of a committee or officer may
resign at any time.  Such resignation shall be made in writing and shall take
effect at the time specified therein, or if no time be specified, at the time of
its receipt by the chief executive officer or Secretary.  The acceptance of a
resignation shall not be necessary to make it effective, unless expressly so
provided in the resignation.
 
8.5           Facsimile Signatures.  In addition to the provisions for the use
of facsimile signatures elsewhere specifically authorized in these bylaws,
facsimile signatures of any officer or officers of the Corporation may be used
whenever and as authorized by the Board of Directors.
 
8.6           Reliance upon Books, Reports and Records.  Each director and each
member of any committee designated by the Board of Directors shall, in the
performance of his duties, be fully protected in relying in good faith upon the
books of account or reports made to the Corporation by any of its officers, or
by an independent certified public accountant, or by an appraiser selected with
reasonable care by the Board of Directors or by any such committee, or in
relying in good faith upon other records of the Corporation.
 
8.7           Electronic Transmission.
 
For purposes of these bylaws, “electronic transmission” means any form of
communication, not directly involving the physical transmission of paper, that
creates a record that may be retained, retrieved, and reviewed by a recipient,
and that may be directly reproduced in paper form by such recipient through an
automated process.
 
ARTICLE 9
AMENDMENTS
 
9.1           Amendment of Bylaws.
 
Unless otherwise provided in the Certificate of Incorporation of the
Corporation, these bylaws may be altered or repealed and any new bylaws may be
adopted (a) at any annual or special meeting of stockholders if notice of the
proposed alteration, repeal or adoption of the new bylaw or bylaws be contained
in the notice of such annual or special meeting by the affirmative vote of a
majority of the stock issued and outstanding and entitled to vote thereat,
voting together as a single class, provided, however, that any proposed
alteration or repeal of, or the adoption of any bylaws inconsistent with,
Section 2.14, Section 3.1, Section 3.7, or Section 3.8 of these bylaws by the
stockholders shall require the affirmative vote of at least 66 2/3% of the stock
issued and outstanding and entitled to vote thereat, voting together as a single
class, or (b) by the affirmative vote of a majority of the members present at
any regular meeting of the Board of Directors, or at any special meeting of the
Board of Directors, without action on the part of the stockholders, if notice of
the proposed alteration, repeal or adoption of the new bylaw or bylaws be
contained in the notice of such regular or special meeting.
 
 
18